DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-36 are pending and examined below.

Claim Objections
It is noted that claims 29 and 30 are presently dependent on claim 24 whereas corresponding claims in the other claim sets would have the dependency upon claim 28.  Similarly Claim 33 would be dependent upon 32 and not 31.  No objection is noted.

Claim 34 is objected to because it is presently dependent upon itself. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 11, 13-14, 16-20, 23, 25-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahdaripour et al. (US 2006/0008137) in view of Frank (US 2009/0101826).

Regarding claims 1, 13, and 25, Nagahdaripour discloses an unmanned inspection vehicle including a system for scanning shipping containers, comprising an unmanned vehicle, the unmanned vehicle including (Abstract – ROV and AUV corresponding to the recited unmanned vehicle): 
a sensor; a processor; a memory including instructions for execution, the instructions, when executed by the processor, for causing the unmanned vehicle to (¶39-40): 
move along faces of a shipping container (¶28-30 – translate parallel to the structure surface corresponding to the recited moving along the face of a container); and 
record container data collected from the sensor while scanning the shipping container (¶30 – recorded stereo data corresponding to the recited recorded container data from sensor while scanning). 
While Nagahdaripour does disclose scanning ships/cargo ships, it does not explicitly disclose shipping containers however, Frank discloses a multistage system for verification of container contents including using radiation sensing to detect radioactive materials in shipping containers (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the inspection of containers of Frank in order to identify hazardous materials within containers, such as radiation and/or neutron emitting materials, explosives, and special materials such as highly enriched uranium, and further to identify the normally occurring radiological materials within containers (Frank - ¶3).

Regarding claims 2, 14, and 26, Nagahdaripour does not disclose detection of background information however Frank further discloses a server (¶28 - a shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system); and 
a stationary array of sensor elements (¶51 - sensors located at locations relative to changing background environments corresponding to the recited stationary array of sensors); wherein: 
the stationary array of sensor elements is configured to measure background radiation data (¶51 - sensors located at locations relative to changing background environments corresponding to the recited stationary array of sensors); and 
the server is configured to identify whether the container includes a given material based upon the container data collected by the unmanned vehicle while moving, adjusted for the background radiation data collected by the stationary array of sensor elements (¶52 - dynamic background compensation corresponding to the recited adjusted data based on background radiation). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the background radiation adjustments of Frank in order to identify hazardous materials within containers, such as radiation and/or neutron emitting materials, explosives, and special materials such as highly enriched uranium, and further to identify the normally occurring radiological materials within containers (Frank - ¶3).

Regarding claims 4, 16, and 28, Nagahdaripour further discloses the use of an unmanned vehicle (Abstract – ROV and AUV corresponding to the recited unmanned vehicle), but does not explicitly disclose a preliminary/secondary inspection.
However Frank further discloses make a preliminary determination that the container may include a given material based upon the container data collected by the sensors while moving (¶31 – spreader bar corresponding to the recited preliminary determination for determining preliminary data); and 
based upon the preliminary determination that the container may include the given material, order another set of sensors of the container to gather additional information using sensors (¶31 - multi-stage radiation verification system uses a secondary sensor position for continued analysis of the shipping container if additional time is needed beyond the extended time provided at the spreader bar corresponding to the recited gather additional information). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the thorough secondary analysis of Frank in order to provide a container inspection system without the containers needing to be manually interrogated which results in negative impacts to the flow of commerce (Frank - ¶5).

Regarding claims 5, 17, and 29, Nagahdaripour does not disclose varied timing for second scans however Frank further discloses a secondary inspection of the container is of a longer duration than an initial inspection of the container (¶31 – secondary analysis allows for an extended time-period corresponding to the recited longer duration). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the thorough secondary analysis of Frank in order to provide a container inspection system without the containers needing to be manually interrogated which results in negative impacts to the flow of commerce (Frank - ¶5).

Regarding claims 6, 18, and 30, Nagahdaripour does not disclose the varied proximity of a second scan however Frank further discloses the secondary inspection of the container is closer to the container than an initial inspection of the container (Claim 5 discloses the secondary analysis is in close proximity whereas Claim 1 discloses the original detection is just within the proximity of the container). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the thorough secondary analysis of Frank in order to provide a container inspection system without the containers needing to be manually interrogated which results in negative impacts to the flow of commerce (Frank - ¶5).

Regarding claims 7, 19, and 31, Nagahdaripour further discloses a server configured to instruct the unmanned vehicle to move along faces of the shipping container and record container data (¶28-30 – translate parallel to the structure surface corresponding to the recited moving along the face of a container, and recorded stereo data corresponding to the recited recorded container data from sensor while scanning). 
Nagahdaripour does not disclose a secondary inspection based on previous indication of potential material however Frank further discloses a secondary inspection based upon a previous indication that the container may include a given material (¶31 - multi-stage radiation verification system uses a secondary sensor position for continued analysis of the shipping container if additional time is needed beyond the extended time provided at the spreader bar corresponding to the recited gather additional information). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the thorough secondary analysis of Frank in order to provide a container inspection system without the containers needing to be manually interrogated which results in negative impacts to the flow of commerce (Frank - ¶5).

Regarding claims 8, 20, and 32, Nagahdaripour further discloses record position information (Fig. 3 and ¶25 – record imagery to create a 3D map corresponding to the recited record position information); and 
record container data as a function of the position information (Fig. 3 and ¶25 – create a 3D map corresponding to the recited record data as a function of position information); and 
the server is configured to reconstruct a position of the unmanned vehicle based upon the container data recorded as a function of the position information (¶28-34 - Integrating the displacements completes the measurements of the ROV position, also enabling the construction of the photo mosaic from the video or 3-D target map from the stereo disparity map). 

Regarding claims 11, 23, and 35, Nagahdaripour does not disclose the comparison to a known radiation source however Frank further discloses a server configured to identify whether the container includes a given material based upon the container data as compared to data indicating known radioactive sources (¶47 - comparing one or more spectral images of the radiation present to known isotopes corresponding to the recited comparison to a known radioactive source and isotope database corresponding to the recited server). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the known comparison of Frank in order to provide a container inspection system without the containers needing to be manually interrogated which results in negative impacts to the flow of commerce (Frank - ¶5).

Claims 3, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahdaripour et al. (US 2006/0008137) in view of Frank (US 2009/0101826), as applied to claims 1, 13, and 25 above, further in view of Bohinc (US 2007/0023714).

Regarding claims 3, 15, and 27, Nagahdaripour further discloses a plurality of sensors arranged in a two-dimensional array; wherein the server is further configured to (¶28-30 – stereovision corresponding to the recited two dimensional array of a plurality of sensors): 
receive sensor data from a plurality of sensors arranged in a two-dimensional array (¶30 - consecutive stereo pairs are recorded); 
identify data in an area of the sensors (¶30 - disparity information between corresponding elements in two stereo images corresponding to the recited data in an area of the sensors); 
While Nagahdaripour discloses the detection of nuclear weapons, explosives, deadly chemicals and other hazardous materials (¶4), it does not explicitly disclose using radiation sensors to determine the direction of a source of radiation, however Bohinc discloses a cargo detection system including determine, for each radiation sensor in the two-dimensional array, a direction of a source of the radiation (¶46 - the arrays have directionality as well, locating the specific point within a larger space can be accomplished via triangulation); and 
identify a location of the source of the radiation from interpolation of the direction determined for each radiation sensor in the two-dimensional array (¶46 - the arrays have directionality as well, locating the specific point within a larger space can be accomplished via triangulation). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour  in view of Frank with the specific directionality detection of Bohinc in order to identify potential threats while in transit to permit appropriate action to be taken long before the radioactive or nuclear material enters the territorial limits of a country (Bohinc ¶5).

Claims 9-10, 21-22, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahdaripour et al. (US 2006/0008137) in view of Frank (US 2009/0101826), as applied to claims 1, 13, and 25 above, further in view of Bridger et al. (US 2015/0192690).

Regarding claims 9, 21, and 33, Nagahdaripour further discloses the server is further configured to reconstruct the position of the unmanned vehicle (¶28-34 - Integrating the displacements completes the measurements of the ROV position, also enabling the construction of the photo mosaic from the video or 3-D target map from the stereo disparity map).
Nagahdaripour does not disclose using the inverse square law as the distance determination method however Bridger discloses a method of radiographic inspection including utilizing the inverse-square law corresponding to the recited based upon a (1/(r^2)) drop-off of radiation (¶15).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour in view of Frank with the position determination of Bridger in order to determine the shortest path to the radiation source (Bridger - ¶15).

Regarding claims 10, 22, and 34, Nagahdaripour further discloses the server is further configured to reconstruct an altitude of the position of the unmanned vehicle (¶28-34 - Integrating the displacements completes the measurements of the ROV position, also enabling the construction of the photo mosaic from the video or 3-D target map from the stereo disparity map, where 3D map inherently includes an altitude element).
Nagahdaripour does not disclose using the inverse square law as the distance determination method however Bridger further discloses utilizing the inverse-square law corresponding to the recited based upon a (1/(r^2)) drop-off of radiation (¶15).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the unmanned inspection vehicle of Nagahdaripour with the position determination of Bridger in order to determine the shortest path to the radiation source (Bridger - ¶15).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 12, 24, and 36 of the present application are the same as claims 1, 11, and 25 of US Patent 11,010,852.

Allowable Subject Matter
Claims 12, 24, and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amending to overcome the Double Patenting Rejection.

The following is a statement of reasons for the indication of allowable subject matter over Nagahdaripour et al. (US 2006/0008137) in view of Frank (US 2009/0101826) and Herzog (US 2,656,470):  

Regarding claims 12, 24, and 36, Nagahdaripour further discloses a server, an unmanned vehicle inspection and recording container data (¶28-34 - Integrating the displacements completes the measurements of the ROV position, also enabling the construction of the photo mosaic from the video or 3-D target map from the stereo disparity map) but does not disclose comparison to a known radiation source.
Frank discloses the use of known, recorded radiation source data (¶47 - comparing one or more spectral images of the radiation present to known isotopes corresponding to the recited comparison to a known radioactive source) but does not disclose using an active radiation source.
Herzog discloses a radiation detection system comparing one inspection pass with a known active radiation source to a second inspection pass without the known active radiation source (Column 16, Lines 60-75).
As the claim is currently written, an unmanned vehicle system using a secondary unmanned vehicle with an active radiation source moving along the face of a shipping container opposite the original unmanned vehicle including a passive sensor to detect the active radiation source to be analyzed is not disclosed in the prior art. As presently written there is no description of what the passive data of the active source is being used for in general context of the invention however, the prior art as currently presented does not disclose every element of claims 12, 24, and 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665